         Case 2:16-cv-02525-MMD-NJK Document 401-6 Filed 03/19/21 Page 1 of 1



 1   Jakub Medrala, Esq. (Nev. Bar No. 12822)
     THE MEDRALA LAW FIRM, PLLC
 2   1091 South Cimarron Road - Suite A-1
     Las Vegas, NV 89145
 3   Tel: (702) 475-8884
     Fax: (702) 938-8625
 4   E-mail: jmedrala@medralalaw.com
 5   Michael S. Kasanoff, Esq. (pro hac vice pending - attorney has complied with LR IA 11-2)
     MICHAEL S. KASANOFF, LLC
 6   9 Stillwell Street
     Matawan, NJ 07747
 7   Tel: (908) 902-5900
     Fax: (732) 741-7528
 8   E-mail: mkasanoff@att.net
 9   Attorneys for Intervenor EPA Drug Initiative II (“EPADI II”)
10
                                 UNITED STATES DISTRICT COURT
11                                    DISTRICT OF NEVADA
12
     AMARIN PHARMA, INC., et. al.,                  :
13                                                  :       Case No.: 2:16-cv-02525-MMD-NJK
                            Plaintiffs,             :
14                                                  :    (Consolidated with 2:16-cv-02562-MMD-NJK)
                    v.                              :
15                                                  :
     HIKMA PHARMACEUTICALS USA,                     :
16   INC., et. al.,                                 :       CERTIFICATE OF SERVICE
                                                    :
17                          Defendants,             :
                                                    :
18                                                  :
19          I hereby certify that on March 19, 2021, all counsel of record were served with EPADI II’s
20   Motion to Intervene pursuant to Fed. R. Civ. P. 24 via the Court’s CM/ECF system. I declare under
21   penalty of perjury that the foregoing is true and correct.
22
23   Dated: March 19, 2021                  /s/     Michael S. Kasanoff
                                                    Michael S. Kasanoff, Esq. (pro hac vice pending
24                                                  - attorney has complied with LR IA 11-2)
25
26
27
28
